The foundation of the defendant's position is his claim to "a reasonable expectation of privacy."
In response thereto, I supplement my enthusiastic agreement with all Judge Milligan has written for our court with the observations that the Fourth Amendment, relative to unreasonable searches, is not the only part of the Constitution of the United States; that if "equal protection" of the law and the "privileges and immunities" of federal citizenship are to be more than high sounding but empty phrases, then law-abiding citizens must have some "reasonable expectation" that they and their children may enter a place of public accommodation free from fear of being gunned down by a previously concealed weapon; that if "victims' rights" is to be more than an empty legislative/media-hype slogan, then there must exist some minimal right of the law-abiding citizen not to become a victim in the first place; and, accordingly, the government must have some minimal obligation to take reasonable measures to breathe life into that expectation; so that the government's conduct on the facts of this case is reasonable in light of the foregoing.
A man's truck stop is not his castle.
MILLIGAN and WISE, JJ., join in the foregoing concurring opinion.